Citation Nr: 1639198	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-23 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from August 1965 to August 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA).

The matter of a total disability rating based on individual unemployability (TDIU) for the period prior to February 1, 2013, has been raised by the evidence but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19 and 20 (2015)).


FINDING OF FACT

1.  Prior to January 10, 2013, it is reasonably shown that the Veteran's PTSD with major depressive disorder has been manifested by symptoms that produced occupational and social impairment with deficiencies in most areas (but not by symptoms that produced total occupational and social impairment).

2.  From January 10, 2013 (but not earlier), it is reasonably shown that the Veteran's PTSD with major depressive disorder has been manifested by symptoms that produced (or at least approximated) total occupational and social impairment.  See 38 C.F.R. §§ 4.7.





CONCLUSIONS OF LAW

1.  Prior to January 10, 2013, a rating of 70 percent (but not higher) is warranted for PTSD with major depressive disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9411 (2015).

2.  From January 10, 2013, a 100 percent rating is warranted for PTSD with major depressive disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.130, Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2014 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and the Veteran had the opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Veteran's pertinent postservice treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for VA examinations in October 2010 and January 2013, which will be discussed in greater detail below.  The reports of these examinations provide the information needed to properly evaluate the disability at issue, so they are adequate for rating purposes such that additional examination is not needed or required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  


Legal Criteria

General

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Rating Mental Disorders

PTSD is rated under the General Rating Formula for Mental Disorders.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity. This may be due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. This may be due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment. This may be due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

Regarding the rating criteria, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptom[s]," and the plain language of this regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). "[I]n the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Although a veteran's symptoms are the "primary consideration" in assigning a disability evaluation under § 4.130, the determination as to whether the veteran is entitled to a 70% disability evaluation "also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  

Per recently revised regulation, the rating criteria are based upon the American Psychiatric Association's DSM-5.  While the DSM-5, which has now been adopted by VA, did not incorporate the use of Global Assessment of Functioning (GAF) scores to identify levels of disability, discussion of such scores is appropriate for evaluations and treatment provided prior to VA's adoption of DSM-5.  GAF scores reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130.

Accordingly, because the evaluations and treatment in the case pre-date the adoption of the DSM-5, the Board has considered the Veteran's assigned GAF scores, as documented in the record. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).


Factual Background

On October 2010 VA examination, the Veteran reported that he was attending group psychotherapy, he saw a therapist individually on occasion, and he took psychotropic medication.  He reported having problems with depression for many years.  He reported no problematic effects of alcohol use and no other substance use.  He reported that his two adult children and his grandchildren visited him approximately yearly and talked to him on the phone approximately once a month.  He reported feeling ready for his visiting children to leave an hour after they arrive because he felt very anxious and nervous.  He reported having some contact with his siblings, who initiate the contact; his sister called him weekly.  He reported that he often went for a week with no contact with other people except for the weekly group he attended at the VA clinic.  He reported having no friends for many years but he did talk some with the other veterans in the group he attended, one of whom accompanied him to the examination.  He reported going fishing once in a while.  He denied any history of suicide attempts, violence, or assaultiveness.  He avoided contact with people and stayed primarily on his 20 acres of land in a remote area.

On mental status examination, the Veteran was clean, casually dressed, restless and tense.  His speech was hesitant and he mumbled.  He was cooperative, attentive and guarded.  His affect was constricted and his mood was depressed and overwhelmed.  His attention was intact, and he was oriented to person and place; he knew the year and the day of the week but misstated the month.  Regarding his thought process, he would get confused but the examiner opined that this may have been a result of his hearing problem and anxiety.  His thought content was unremarkable, no delusions were noted, and no hallucinations were reported.  His judgment was good and his insight was fair.  He reported problems sleeping every night and feeling tired often; the examiner opined that it is likely the sleeping problems increased his irritability, memory problems, and hypervigilance.  He did not display inappropriate behavior or obsessive/ritualistic behavior.  He did not report panic attacks, homicidal thoughts or suicidal thoughts; he reported that he used to have suicidal thoughts every day but there was improvement since he started medication and therapy.  He denied having any suicidal thoughts in the previous month.  His impulse control was good and there were no episodes of violence reported.  The examiner noted that the Veteran became overwhelmed with painful affect and tearfulness several times in the interview and he appeared emotionally fragile, particularly when describing his Vietnam experiences.  His remote memory was normal, and his recent and immediate memory were mildly impaired.  The examiner opined that the Veteran has had a mild to moderate level of PTSD symptoms since his service; he was apparently able to keep his symptoms more under control at different points, possibly from working a lot, but his symptoms had increased in the previous few years, possibly related to his retirement in 2006 and having more time on his hands.  The diagnoses included PTSD and major depressive disorder; depression symptoms included daily depressed mood, anhedonia, insomnia, low energy, feelings of worthlessness, excessive guilt, concentration and memory problems, and crying.  The examiner opined that both diagnoses exacerbated one another and some of the symptoms overlapped.  A GAF score of 60 was assigned for both diagnoses.  The examiner opined that the Veteran had moderate to severe problems in his social functioning, noting that he isolated and had no close relationships, his primary support was his group therapy and therapist, and he became anxious/uncomfortable with visits from his own children.  The examiner opined that it appeared the Veteran was able to maintain adequate employment most of his life before he retired, although he did report some problems interacting with coworkers.

Based on this evidence, a July 2011 rating decision granted the Veteran service connection for PTSD with major depressive disorder, rated 50 percent, effective April 7, 2010.

On January 10, 2013 VA examination, the Veteran reported that he still had very limited social interaction with others.  He reported speaking with his children often, a few times per month, and seeing them during hunting season.  He reported that his closest neighbor was an elderly veteran who lived two to three miles away, and whom he helped with things around the house.  He reported that he and the neighbor would "talk about the good old days" but never about their wartime experiences.  He reported interacting with people in town only once per week, when he shopped and attended group therapy.  He reported that in the previous year, he had tried attending some of his grandchild's basketball games and, if he stayed by the edge of the bleachers and could go outside, he was able to make it through a game.  He reported that he had not dated since his wife's death in 2001.  He reported that he enjoyed spending time up in the hills by himself but, due to breathing and heart troubles, he was only able to be up in the hills for about one hour a day.  He reported watching TV but changing the channels if something triggered him.  He attended individual and group VA therapy.  He reported that he felt his symptoms had worsened since the previous examination, including regular nightmares, chronic sleep impairment, extreme hypervigilance to the point of "standing post" for multiple hours per night, physiological and psychological arousal to trauma triggers, avoidance of thinking or talking about combat, memory problems, attention and concentration problems, startle response, feeling emotionally numb and distant from others, anger and irritability, and social isolation.

On mental status examination, the Veteran showed no speech or motor issues.  His mood appeared commensurate with his reported affect.  He displayed a great deal of anxiety at the beginning of the examination but seemed to calm somewhat as the interview progressed.  He displayed no indicators of a thought disorder.  He denied any current suicidal or homicidal ideation, intent or plan.  His reported symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances (including work or a worklike setting), and inability to establish and maintain effective relationships.

The diagnosis was PTSD, and a GAF score of 51 was assigned.  The examiner opined that the Veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted the Veteran's contention that his symptoms had worsened since the previous VA examination and opined that it appeared to be supported by assessment; the Veteran had experienced an increase in symptoms since losing his coping skills, which had taxed his ability to manage his emotions and symptoms.  The examiner opined that the Veteran had moderate-severe social and occupational functioning impairment.

Additional VA treatment records through October 2014 reflect symptoms largely similar to that reflected on the examinations described above.

Analysis

Prior to January 10, 2013

The Board finds that, prior to January 10, 2013, the Veteran's PTSD with major depressive disorder resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as required for a 70 percent disability evaluation.

The reports of the VA examinations and lay statements prior to January 10, 2013, overall, provide evidence in support of this finding.  Deficiencies were demonstrated in the area of family relations because the Veteran had extremely limited contact with his family and was anxious and nervous and ready for his visiting children to leave within an hour after they arrived to see him.  Deficiencies were demonstrated in the area of judgment and thinking because the Veteran experienced memory problems, hypervigilance, and a mildly impaired recent and immediate memory.  Deficiencies were demonstrated in the area of mood because the Veteran was garded, depressed and overwhelmed, irritable, guarded, and became emotionally fragile when faced with memories of his military experiences.  

Although deficiencies were demonstrated in the areas of school or work because the Veteran was not attending school or working during the period on appeal, the Board finds that, if the Veteran had been attending school or working during this time, his symptoms would have more likely than not caused deficiencies because of isolation, concentration and memory problems and his reportedly moderate to severe problems in social functioning.  (The Board notes that this finding is also supported by the examiner's report that the Veteran did indicate that, when he was working, he did experience some problems interacting with his co-workers.)

Furthermore, although the evidence in this case does not establish active deficiencies in the areas of work and school because the Veteran was not attending school or working during the period on appeal, the regulation requires deficiencies in most of the areas listed (not deficiencies in all listed areas). 

The Board has considered the higher, 100 percent rating criteria, but finds that such a rating is not warranted prior to January 10, 2013.  Instead, the evidence for this period establishes that the Veteran's PTSD with major depressive disorder more nearly approximated occupational and social impairment, with deficiencies in most areas (as discussed above) and did not rise to the level of total occupational and social impairment.  

Therefore, the Board finds that the symptoms of PTSD and major depressive disorder meet (or at least approximate) the schedular criteria for a 70 percent rating prior to January 10, 2013.  38 C.F.R. § 4.7.




From January 10, 2013

From January 10, 2013, however, the Board finds that the Veteran, his treating VA mental health personnel, and the VA examiners have reported symptoms that reflect a significant worsening of the PTSD with major depressive disorder.  

The January 2013 VA examiner noted the Veteran's contention that his symptoms had worsened since the previous examination and opined that this appeared to be supported by the clinical assessment.  The examiner opined that the Veteran had moderate-severe social and occupational functioning impairment.  Again, the Board finds no reason to question the credibility of the Veteran's own accounts; they are consistent with reports by his treating mental health personnel and the VA examiner.  

Given that all the evidence indicates a significant worsening of symptoms as compared to the previous period, the Board concludes that the symptoms described meet (or at least approximate) the schedular criteria for a 100 percent rating under Code 9411, and the Board finds that such a rating is warranted from January 10, 2013.  38 C.F.R. § 4.7.

As to extraschedular consideration, all symptoms of the Veteran's PTSD with major depressive disorder are encompassed by the schedular criteria (outlined above), and those criteria are therefore not inadequate.  Hence, referral of this case to the Compensation Service Director for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

As to TDIU, the Board notes that a March 2013 rating decision granted TDIU, effective February 1, 2013.  Accordingly, that matter is not before the Board.  The matter of TDIU for the period prior to February 1, 2013, has been referred to the AOJ for appropriate action, as noted above in the Introduction.




ORDER

An increased rating of 70 percent (but no higher) for PTSD with major depressive disorder is granted prior to January 10, 2013, subject to the regulations governing payment of monetary awards.

An increased rating of 100 percent for PTSD with major depressive disorder is granted from January 10, 2013, subject to the regulations governing payment of monetary awards.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


